DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/02/2021 have been fully considered but they are not persuasive. 
Regarding argument (A), applicant argues that “Nowhere does Buchanan teach or suggest, “storing first data in a local memory of the first processing node, the first data representing at least assignments for a plurality of vertices of the graph, wherein a partition of the graph is assigned to the first processing node and wherein the partition comprises a subset of the plurality of vertices,” and “communicating the updates to at least one other processing node of the multiple processing nodes, at least one other partition of the graph being assigned to the at least one other processing node,” as recited in amended claim 1. (Remarks page 6-7). 
Examiner respectfully disagrees. “Storing first data in a local memory of the first processing node, the first data representing at least assignments for a plurality of vertices of the graph”, corresponds to figure 4 and ¶¶ 10 and 137 of Buchanan, where an inquiry input (first data) gets stored in an initial inference graph (local memory) for discovering relations and generates questions that may be based on a one or more independently generated relation types from a relation type injection component 130 for providing seed logical relations for generating questions for the PQA system 115. Also, 
Regarding argument (B), applicant argues that Buchanan is also silent regarding, “update[ing] a first table stored in the local memory of the socket based on the graph inference performed on the partition”, as recited in claim 6. (Remarks page 7-8).
Examiner respectfully disagrees. Update[ing] a first table stored in the local memory of the socket based on the graph inference performed on the partition corresponds to the table 199 representing of updated probabilities answer which are based on the inference graph (see figure 10F and ¶ 172). Also see ¶ 54-55, “Structured Content is any database or knowledgebase where data is encoded as structured 
Regarding argument (C), applicant argues that “Nowhere does Buchanan teach or suggest, “reading a graph partition table from a local memory of the processing node, the graph partition table describing a partition of the graph assigned to the processing node, wherein the partition comprises a subset of a plurality of vertices of the graph,” as recited in amended claim 10. (Remarks page 8-9).
Examiner respectfully disagrees. Reading a graph partition table from a local memory of the processing node, the graph partition table describing a partition of the graph assigned to the processing node, corresponds to having a relational database where the data is stored and updated in a table, see ¶ 54-55, “Structured Content is any database or knowledgebase where data is encoded as structured relations.  A relational database is typical as is a logical-based knowledgebase”, teaches that content is a relational database, A relational database is a collection of data items stored in a table, also see ¶ 63, “text-based inference chaining system and method 100 receives a natural language inquiry 101, retrieves/accesses unstructured content 105”, accessing the content 105 which is a relational database that holds tables corresponds to reading a graph. Regarding wherein the partition comprises a subset of a plurality of vertices of the graph corresponds to The many possible (candidate) answers or solutions that . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Buchanan et al. (US 2014/0108321 A1) 

Regarding claim 1. 
Buchanan teaches a method comprising: 
performing graph inference (see figure 4 element 107, inference graph) in a graph inference engine (see figure 4 the text-based inference engine 100) comprising multiple processing nodes (see figure 4 and 8 element 104 Factor analysis, and ¶¶ 116-118 and 136, teaches factor analysis to includes text analysis that analysis text with stack 210 and the resulting set of factors 215 is generated for each factor representing the initial nodes 106 in an initial inference graph 1101) to determine assignments for vertices of a graph (see figure 4 element 107 and e.g. ¶ 10, “a first inference graph using the factors as initial nodes of the first inference graph, a constructed first inference graph connecting factors to one or more nodes that lead to an answer for the inquiry over one or more paths having one or more edges representing the relations”), wherein performing the graph inference comprises controlling remote (see figure 4 element 175 depth computer) memory accesses within the engine (see figure 4 element 107 and ¶ 64, “This initial inference graph 110I may be stored as data in a storage device 107”) comprising: 
storing first data in a local memory of the first processing node, the first data representing at least assignments for a plurality of vertices of the graph (see ¶ 10, “iteratively constructing using a programmed processor device coupled to a content storage source having content, a first inference graph using the factors as initial nodes of the first inference graph, a constructed first inference graph connecting factors to one or more nodes that lead to an answer for the inquiry over one or more paths having one or more edges representing the relations”, also see figure 4 and ¶ 137 of Buchanan, where an inquiry input (first data) gets stored in an initial inference graph (local memory) for discovering relations and generates questions that may be based on a one or more independently generated relation types from a relation type injection component 130 for providing seed logical relations for generating questions for the PQA system 115. Also, see figure 10F, where in the data inquiry 106a has plurality of vertices (lines).),
wherein a partition of the graph is assigned to the first processing node and wherein the partition comprises a subset of the plurality of vertices (see at );
in the first processing node, determining updates for the assignments for the subset of the plurality of vertices and modifying the first data based on the updates (see ¶ 66, “the generated initial inference graph 110I (or a generated updated inference graph 110U to be extended in a subsequent iteration), a question generator 112 implements a programmed process to first generate questions for the PQA system 115 to answer.”); 
and communicating the updates to at least one other processing node of the multiple processing nodes, at least one other partition of the graph being assigned to the at least one other processing node (see ¶ 74, “FIG. 4, a depth controller component 175 performs processes to receive the new updated inference graph 110U”).

Regarding claim 2. 
Buchanan teaches the method of claim 1, 
Buchanan further teaches wherein communicating the updates comprises pushing the updates to at least one other processing node or pulling the updates from at least one other processing node (see ¶ 76, “the updated inference graph ).

Regarding claim 6. 
Buchanan teaches a system comprising: 
a plurality of sockets [sockets is interpreted as a processing node according to the broadest reasonable interpretation consistent with the Applicant's specification ¶ 9 “A socket is one example of a processing node”] (see figure 4 and 8 element 104 Factor analysis, and ¶¶ 116-118 and 136, teaches factor analysis to includes text analysis that analysis text with stack 210 and the resulting set of factors 215 is generated for each factor representing the initial nodes 106 in an initial inference graph 1101), wherein each socket is associated a plurality of processor cores and a local memory (see figure 20, CPU, rom and RAM, also see ¶ 226, “a database stored in a memory storage system, e.g., a hard drive”); 
and wherein at least one socket of the sockets comprises an engine to: perform graph inference on a partition of a graph, the partition being associated with a subset of a plurality of vertices of the graph (see ¶ 180, “nodes 506 in a backwards inference graph 110IB, and each of which, the system may be connected to some subset of factors in the final output bi-directional inference graph”, many possible (candidate) answers or solutions that represent different "hypotheses" each of which become initial nodes 506 in a backwards inference graph 110IB, and each of which, the system may be connected to some subset of factors in the final output bi-directional inference graph, and also see figure 10F which shows different partitions of a graph ); 
update a first table (see figure 10F, answer probabilities table 199) stored in the local memory of the socket based on the graph inference performed on the partition, the first table describing the plurality of vertices and assignments for the vertices (see figure 10F, answer probabilities table 199 is based on the inference graph 160, also see ¶ 172, there is further displayed an answer probabilities table 199 representing the outputs of the updated graph, also see ¶ 226, “a database stored in a memory storage system, e.g., a hard drive”); 
and update a table stored in at least one other local memory of at least one other socket of the plurality of sockets based on the graph inference performed on the partition (see ¶ 225, “All the sources of information can be locally stored or distributed over a network, including a public network, e.g., internet, or World-Wide-Web.”, also see ¶ 226, “a database stored in a memory storage system, e.g., a hard drive”).

Regarding claim 7. 
Buchanan teaches the system of claim 6, 
Buchanan teaches wherein the engine: determines assignments for the vertices of the subset of vertices based at least in part on at least one assignment for a vertex which is a neighbor of the subset and is determined by another socket (see figure 6, elements 110f and 110u inference graphs, also see ¶ 75, “the depth controller 175 would halt the iteration and output the graph 110U as a final ); 
and updates the first table based on the assignments determined by the engine (see ¶ 76, “if a need to halt the iteration is determined, the updated inference graph 110U is output as the final inference graph 110F and stored in a storage device 107.”, teaches updating the inference graph which update the relational database that holds the tables).

Regarding claim 8. 
Buchanan teaches the system of claim 6, 
Buchanan teaches wherein the first table is associated with schema describing vertices assigned to the partition and assignments associated with the vertices assigned to the partition (see ¶ 64, “FIG. 4 illustrates a high level schematic of the text-based inference engine 100”).


Regarding claim 9. 
Buchanan teaches the system of claim 6, 
wherein the engine further accesses the local memory to associate a graph partition table stored in the memory (see figure 4 element 107 updated inference graph and ¶ 64, inference graph 110I may be stored as data in a storage device 107.), wherein the graph partition table is associated with schema, and the schema associated with the graph partition table describes vertices associated with edges and pointers to information about the edges (see ¶ 64, “FIG. 4 illustrates a high level schematic of the text-based inference engine 100”, also see figure 10F shows that the inference graph 161 part of a complex network 160 of interconnected nodes and edges.).

Regarding claim 10. 
Buchanan teaches An article comprising a non-transitory computer readable storage medium to store instructions that when executed by at least one processor core associated with a processing node cause the at least one processor core (see ¶ 13, “The computer program product includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running methods.”) to: 
read a graph partition table from a local memory of the processing node, the graph partition table describing a partition of the graph assigned to the processing node (see ¶ 54-55, “Structured Content is any database or knowledgebase where data is encoded as structured relations.  A relational database is typical as is a logical-based knowledgebase”, teaches that content is a relational database, A relational database is a collection of data items stored in a table, also see ¶ 63, “text-), wherein the partition comprises a subset of a plurality of vertices of the graph (see ¶ 180, The many possible (candidate) answers or solutions that represent different "hypotheses" each of which become initial nodes 506 in a backwards inference graph 110IB, and each of which, the system may be connected to some subset of factors in the final output bi-directional inference graph, and also see figure 10F which shows different partitions of a graph showing thicker vertices for better probability of correct answers which is a subset of the plurality of vertices);
read a local copy of a vertex table from the local memory, the local copy of the vertex table describing vertices of the graph (see ¶ 63, “text-based inference chaining system and method 100 receives a natural language inquiry 101, retrieves/accesses unstructured content 105”, accessing the content 105 which is a relational database that holds tables corresponds to reading a graph); 
perform graph inference to update assignments of the subset of vertices contained with the partition of the graph assigned to the processing node (see figure 4, elements 107, extended inference graph and updated inference graph, also see ¶¶ 66 and 69, teaches iteratively updating new received relations, also see ¶ 72, the reasoner component 150 performs programmed processes to propagate computed confidences across the relations to output an updated (for the current iteration) inference graph 110U assured of a particular confidence level across the relations); 
write the updated assignments to the local copy of the vertex table (see figure 4 element 107, extended and updated inference graph is a database that stores updated, also see ¶ 68, “new extended inference graph 110E shown as output from the graph extender 118 and may be stored as data in a storage device 107.”); 
and write the updated assignments to a copy of the vertex table stored in a local memory of at least one other processing node (see ¶ 225, “All the sources of information can be locally stored or distributed over a network, including a public network, e.g., internet, or World-Wide-Web.”, also see ¶ 226, “a database stored in a memory storage system, e.g., a hard drive”).

Regarding claim 12. 
Buchanan teaches the article of claim 10, 
Buchanan further teaches the storage medium storing instructions that when executed by the at least one processor core cause the at least one processor core to: perform multiple iterations of the graph inference, wherein each iteration is associated with processing of all of the subset of vertices assigned to the graph partition (see figure 4 element 99 and ¶ 64, “The text-based inference chaining system and method 100 is a computer system employing one or more computing devices that perform an iterative process 99 that generates a final inference graph 110F given an input inquiry 101, a set(s) of factors, and determined relations.”, also see ¶ 176, “At each iteration, the previous forward inference graph is labeled 110PF (or, in a first iteration of processing, the initial forward inference graph is 110IF), and, at each iteration, an extended forward inference graph 110EF is generated by graph extender ); 
and regulate the number of the iterations based at least in part on a determined convergence of the graph inference (see ¶ 176, “The depth controller component 175 will halt the iteration and output the updated inference graph 110UF as the final forward inference graph 110FF at a specified depth or when at least one discovered relation accumulates confidence over a given threshold.”).

Regarding claim 14. 
Buchanan teaches the article of claim 10, 
Buchanan further teaches the storage medium storing instructions that when executed by the at least one processor core cause the at least one processor core to push the updates to the at least one other processing node (see ¶ 76, “the updated inference graph 110U is to be extended and is provided as input to question generator component 112 as a new inference graph of nodes and relations for the next iteration 99.”)

Regarding claim 15. 
Buchanan teaches the article of claim 10, 
wherein the storage medium storing instructions that when executed by the at least one processor core cause the at least one processor core to update assignments for the subset vertices contained in the partition assigned to the processing node based at least in part on assignments of neighbors of the subset of vertices (see figure 6, elements 110f and 110u inference graphs, also see ¶ 75, “the depth controller 175 would halt the iteration and output the graph 110U as a final inference graph 110F if it contained any node that was associated with a confidence higher than a given CT value. Any combination of depth and confidence threshold may be used in an embodiment of the depth Controller 175. For example the system may halt and output the final graph if the depth controller detects if the graph has reached a certain depth or if it contains a high-confidence node--whichever comes first.”, teaches if the depth of a node is not thick (accurate) then the path gets updated from inference graph 110u to 110f, also see ¶ 72, the reasoner component 150 performs programmed processes to propagate computed confidences across the relations to output an updated (for the current iteration) inference graph 110U assured of a particular confidence level across the relations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3-4 and 11 are rejected under 35 USC 103 as being unpatentable over Buchanan et al. (US 2014/0108321 A1) in view of Konik et al (US 2016/0292190 A1).

Regarding claim 3. 
Buchanan teaches the method of claim 1, 
Buchanan do not teach further comprising accumulating the updates in the first processing node, wherein communicating the updates comprises selectively pushing the updates based at least in part on a size associated with the accumulated updates.
Konik teaches further comprising accumulating the updates in the first processing node (see ¶ 18, “the statistics collection component may collect updated statistics during the first phase of the large job”), wherein communicating the updates comprises selectively pushing the updates based at least in part on a size associated with the accumulated updates (see ¶ 51, “In operation 416, it is determined whether the sum of predicted updates is larger than a first size threshold ("S1"). If the sum of pending updates is less than or equal to the first size threshold, collection of statistics need not be delayed and may begin immediately, as indicated by operation 418.”).
Both Buchanan and Konik pertain to the problem of database management system, thus being analogous. It would have been obvious to one skilled in the art 

Regarding claim 4. 
Buchanan teaches the method of claim 1, 
Buchanan further teaches wherein performing the graph inference comprises performing the graph inference for multiple iterations (see ¶ 9, “iteratively constructing the inference graph over content one or more from content sources”); 
the assignments for all of the vertices of the assigned partition being determined in each iteration (see ¶ 81, “these new answers extend the current inference graph by representing them as new additional nodes in the inference graph, with each new additional node connected via an edge representing the relation, and each relation having an associated justifying passage at an associated probability or confidence level.”); 
Buchanan do not teach communicating the updates comprises accumulating the updates and communicating the accumulated updates.
Konik teaches communicating the updates comprises accumulating the updates and communicating the accumulated updates (see ¶ 51, “In operation 416, it is determined whether the sum of predicted updates is larger than a first size threshold ("S1"). If the sum of pending updates is less than or equal to the first size ).
Both Buchanan and Konik pertain to the problem of database management system, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Buchanan and Konik to accumulate update and communicate them at one time. The motivation for doing so would be to effectively control memory bandwidth communication and select a time to collect statistics based on the progress point of the first commit cycle. (See Konik e.g. abstract and ¶ 4).

Regarding claim 11. 
Buchanan teaches the article of claim 10, 
Buchanan do not teach accumulate the updates of the assignments; compare a number of the accumulated updates to a threshold; and write the updated assignments to the copy of the vertex table stored in the at least one other processing node in response to a comparison of the number to a predetermined threshold.
Konik teaches the storage medium (see figure 1, memory 104) storing instructions that when executed by the at least one processor (see figure 1, processor 102) core cause the at least one processor core to: 
accumulate the updates of the assignments (see ¶ 18, “the statistics collection component may collect updated statistics during the first phase of the large job”); 
compare a number of the accumulated updates to a threshold (see ¶ 51, “In operation 416, it is determined whether the sum of predicted updates is larger than a first size threshold ("S1"). If the sum of pending updates is less than or equal to the first size threshold, collection of statistics need not be delayed and may begin immediately, as indicated by operation 418.”); 
and write the updated assignments to the copy of the vertex table stored in the at least one other processing node in response to a comparison of the number to a predetermined threshold (see ¶ 51, “In operation 416, it is determined whether the sum of predicted updates is larger than a first size threshold ("S1"). If the sum of pending updates is less than or equal to the first size threshold, collection of statistics need not be delayed and may begin immediately, as indicated by operation 418.”).
Both Buchanan and Konik pertain to the problem of database management system, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Buchanan and Konik to accumulate update and communicate them at one time. The motivation for doing so would be to effectively control memory bandwidth communication and select a time to collect statistics based on the progress point of the first commit cycle (See Konik e.g. abstract and ¶ 4).

Claims 5 and 13 are rejected under 35 USC 103 as being unpatentable over Buchanan et al. (US 2014/0108321 A1) in view of Chen et al (US 2018/0173574 A1).

Regarding claim 5. 
Buchanan teaches the method of claim 1, 
	Buchanan do not teach wherein performing the graph inference comprises executing a Gibbs sampling-based graph inference algorithm.
Chen teaches wherein performing the graph inference comprises executing a Gibbs sampling-based graph inference algorithm (see ¶ 7, “Graphical models are graphs which compactly represent the joint distributions of random variables. Graph inference algorithms, such as Gibbs sampling”).
Both Buchanan and Chen pertain to the problem of database management system, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Buchanan and Chen to perform sampling using Gibbs algorithm. The motivation for doing so would be to infer distributions of variables in inference graphs, which are graphical models that compactly represent inferences of joint distributions of random variables. (See Chen e.g. abstract and ¶ 7).

Regarding claim 13. 
Buchanan teaches the article of claim 10, 
Buchanan do not teaches the storage medium storing instructions that when executed by the at least one processor core cause the at least one processor core to perform Gibbs sampling-based graph inference, page rank-based graph inference, belief propagation-based graph inference or variable elimination-based graph inference.
Chen teaches the storage medium storing instructions that when executed by the at least one processor core cause the at least one processor core to perform Gibbs sampling-based graph inference, page rank-based graph inference, belief propagation-based graph inference or variable elimination-based graph inference (see ¶ 7, “Graphical models are graphs which compactly represent the joint distributions of random variables. Graph inference algorithms, such as Gibbs sampling”).
Both Buchanan and Chen pertain to the problem of database management system, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Buchanan and Chen to perform sampling using Gibbs algorithm. The motivation for doing so would be to infer distributions of variables in inference graphs, which are graphical models that compactly represent inferences of joint distributions of random variables. (See Chen e.g. abstract and ¶ 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMAD KASSIM/Examiner, Art Unit 2125                                                                                                                                                                                             
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125